Citation Nr: 1431975	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to separate evaluations for right and left lower extremity radiculopathy for the period from September 5, 2002, to May 22, 2005.

2.  Entitlement to an evaluation in excess of 40 percent for intervertebral disc disease for the period from September 5, 2002, to May 22, 2005.

3.  Entitlement to separate evaluation greater than 10 percent for right and left lower extremity radiculopathy for the period beginning from May 23, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection for lumbosacral strain and discogenic disease of the lumbar spine and assigned an initial 10 percent rating effective March 5, 2003, and a 20 percent rating effective May 23, 2005.  The Veteran timely appealed for an earlier effective date for service connection and higher initial ratings.  In a February 2009 rating decision, the RO assigned a 40 percent rating, effective March 28, 2008.

In August 2010, the Board granted an effective date of October 18, 1982, for service connection for the lumbar spine disability and remanded the case for additional development, including rating the spine during the newly-created rating period.  The RO assigned a 10 percent rating for this new period.

This case was previously before the Board in August 2010 and February 2012.  In February 2012, the Board granted an evaluation of 20 percent for the lumbar spine disability, prior to September 5, 2002; granted an evaluation of 40 percent for intervertebral disc syndrome from September 5, 2002, through May 22, 2005; granted entitlement to a 40 percent evaluation for lumbosacral strain from May 23, 2005; and granted separate 10 percent schedular ratings for right and left lower extremity radiculopathy, from May 23, 2005.  

The appellant appealed the issues of entitlement to separate evaluations for right and left lower extremity radiculopathy for the period from September 5, 2002, to May 22, 2005, entitlement to separate evaluations greater than 10 percent for right and left lower extremity radiculopathy from May 23, 2005, and entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome from September 5, 2002, to May 22, 2005, to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 memorandum decision, the Court vacated the issues noted in the title page and returned the case to the Board.  The rest of the February 2012 Board decision is final.

In February 2012, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, the Board notes that in a December 2009 rating decision, the RO granted entitlement to a TDIU effective November 15, 2008.  The Veteran did not appeal the effective date assigned.  Therefore, the issue is not before the Board.  


FINDINGS OF FACT

1.  For the period beginning on September 23, 2005, the Veteran had right lower extremity radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

2.  For the period beginning on September 23, 2005, the Veteran had left lower extremity radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

3.  For the period from September 5, 2002, through May 22, 2005, the service-connected low back disability was manifested by pain and limitation of motion with intermittent relief and no incapacitating episodes.

4.  From August 30, 2005, the Veteran had right lower extremity radiculopathy approximating moderate incomplete paralysis of the sciatic nerve.

5.  From August 30, 2005, the Veteran had left lower extremity radiculopathy approximating moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From September 23, 2005, through May 22, 2005, the criteria for a separate 10 percent evaluation for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002), 4.124a, Diagnostic Code 8520 (2002).

2.  From September 23, 2005, through May 22, 2005, the criteria for a separate 10 percent evaluation for left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002), 4.124a, Diagnostic Code 8520 (2002).

3.  For the period from September 5, 2002, through May 22, 2005, the criteria for an evaluation in excess of 40 percent for intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (as in effect prior to and from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003).  

4.  From August 30, 2005, the criteria for an evaluation of 20 percent, but no higher, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8520 (2013).

5.  From August 30, 2005, the criteria for an evaluation of 20 percent, but no higher, for left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here the Veteran is appealing the initial rating assignment as to his disabilities.  In this regard, because the December 2006 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the December 2006 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations throughout the period on appeal, including in July 2003, December 2003, May 2004, March 2008, September 2008, November 2009, and October 2010.  The examinations are adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this radiculopathy and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

As discussed by the Court in the November 2013 memorandum decision, during the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).   The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.  Thereafter, the rating criteria most favorable to the beneficiary will apply.

Prior to September 23, 2002, former Diagnostic Code 5293 provided a 40 percent rating for severe symptoms of intervertebral disc syndrome, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2001).

Under the interim revised criteria of DC 5293, effective September 23, 2002, intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

For the purposes of evaluations under DC 5293, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated under the criteria of DC 5292.  Under the Diagnostic Code, a rating of 40 percent is assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (as in effect prior to Sept. 26, 2003).  Under Diagnostic Code 5295, lumbosacral strain is evaluated as 40 percent disabling for severe symptoms, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with onset-arthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect prior to Sept. 26, 2003).  

Prior to September 26, 2003, ankylosis of the lumbar spine was evaluated under former Diagnostic Code 5289, which provided 40 and 50 percent evaluations for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Prior to September 23, 2003, former Diagnostic Code 5285 provided for a 60 percent evaluation for residuals of a vertebral fracture without cord involvement; abnormal mobility requiring neck brace (jury mast) and a 100 percent evaluation for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003).

Prior to September 23, 2003, former Diagnostic Code 5286 provided a 60 percent evaluation for complete bony fixation (ankylosis) of the spine at an favorable angle and a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003).

Under the criteria effective September 26, 2003, lumbosacral strain is under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5237 and 5242 (2013).  IVDS is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2013).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.

A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

Note (1), which is set out after the diagnostic criteria, provides that associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  

Under the Formula for Rating Intervertebral disc syndrome, IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 5243 (2003).  

The Veteran's radiculopathy of the right and left lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The rating criteria for sciatic nerves has not changed during the period on appeal.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124(a).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Entitlement to Separate Evaluations for Right and Left Extremity Radiculopathy from September 5, 2002, to May 22, 2005

As discussed in the November 2013 court memorandum and as noted above, Diagnostic Code 5293, as in effect from September 23, 2002, provides for separate evaluations of chronic neurologic manifestations.  Neurological disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 1 (as in effect September 23, 2002).  The Veteran was granted separate 10 percent ratings for radiculopathy of the left and right lower extremities effective May 23, 2005.  

A September 2002 private treatment record notes sharp, stabbing pain to the lower extremities, right worse than left.  The Veteran stated that the pain occurred every other day and lasted 2 to 3 hours.  Pain was 1-3 out of 10.  The Veteran was negative for numbness/tingling.  The assessment was sciatica.  Another September 2002 private treatment record noted that the Veteran was negative for neuro deficits.  There was pain in the right sacroiliac area.  The record indicates cranial nerves, reflexes and sensation were within normal limits.  An October 2002 private treatment record noted the Veteran had pain down his left leg.  The physician noted "neuro" was within normal limits.  A November 2002 MRI confirmed L5-S1 foraminal narrowing.  The MRI report notes that the Veteran reported that he had low back pain that radiated down both legs.  A November 2002 private treatment record noted that the Veteran still had left sciatic pain.  

A January 2003 VA treatment record reflects that the Veteran did not report numbness of the leg.  On examination, there was right sciatic notch tenderness.  There were no sensory or motor deficits.  A July 2003 VA examination report indicated the Veteran had a normal gait.  Straight leg raising was positive at 70 degrees on the right.  There was right sciatic notch tenderness and bilateral paraspinal muscle spasm.  There were no sensory or motor deficits.  

 A October 2003 private evaluation report indicates the Veteran reported having low back pain with bilateral radicular symptoms.  He reported symptoms in the right lower extremity that were posterior and ran from the gluteal fold to the foot and posterior symptoms in the left lower extremity that ran from the gluteal fold to the knee.  On examination, the Veteran had an outwardly normal gait pattern.  He responded to repeated flexion in standing with an increase and peripheralization in lower extremity symptoms.   

A December 2003 VA examination report reflects that the Veteran reported having pain that radiated to the back of the right lower extremity down to the foot and on the left lower extremity, down to the knee.  He reported symptoms can last up to 20 minutes.  He reported the symptoms happened approximately 20 to 30 times in the past ten days.  On examination, patellar deep tendon reflexes were 2 out of 4 bilaterally.  Achilles were 1 out of 4 bilaterally.  Sensory to scratch was normal throughout the lower extremities bilaterally.  

A January 2004 VA treatment record reflects the Veteran complained of low back and sciatic pain of 5 out of 10.  A May 2004 VA examination report reflects that the Veteran still reported radiation of pain down both legs to his feet.  He had not noticed any weakness.  On examination, he had physiological reflexes at the knees and ankles and had normal sensation in both lower extremities and excellent strength of muscles.  Peripheral pulses were good.  In An October 2004 statement, the Veteran reported having burning sensations, sciatic and sharp pain radiating down both legs.  

The Board finds that the evidence of record from September 5, 2002, to May 22, 2005 demonstrates the Veteran had symptoms of radiculopathy of the bilateral lower extremities that were separate from his low back pain.  Accordingly, the Board finds that separate ratings are warranted for radiculopathy of the right and left lower extremities, effective September 23, 2002, the date the revised regulation for Diagnostic Code 5293 took effect.  Prior to September 23, 2002, the rating criteria did not provide for a separate rating for neurologic disabilities.  Thus, the Board finds that separate ratings are not warranted prior to the date.  

The Board finds that the Veteran's symptoms of right and left lower extremity radiculopathy from September 23, 2002, to May 5, 2005, were mild, and thus warrant ratings of 10 percent disabling each.  The evidence demonstrates that the Veteran consistently reported radiating pain in his lower extremities.  The Veteran is competent to report symptoms of pain and the Board finds his statements in this regard to be credible.  However, the medical evidence of record consistently shows the Veteran had normal sensory examinations of the lower extremities.  See e.g. January 2003 VA treatment record, May 2004 VA examination report.  The May 2004 VA examination report noted that the Veteran had not noticed any weakness in his legs.  On examination, the Veteran had excellent strength of muscles and normal sensation in both lower extremities.  Additionally, the Veteran did not report severe symptoms of pain.  He reported pain of 1-3 out of 10 in September 2002 and 5 out of 10 in January 2004.  Based on all the evidence of record, the Board finds that separate ratings of 10 percent disabling each are warranted for radiculopathy of the right and left lower extremities from September 23, 2002.  

Entitlement to an evaluation in excess of 40 percent for intervertebral disc disease from September 5, 2002, to May 22, 2005

The Veteran asserts that he is entitled to a rating in excess of 40 percent for intervertebral disc disease from September 5, 2005, to May 22,  2005.  As noted above, under the criteria in effect prior to September 23, 2002, a 60 percent rating was warranted when intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2001).  The Board finds the evidence does not show that a 60 percent rating is warranted under the criteria in effect prior to September 23, 2002.  Specifically, the evidence does not show that the Veteran had persistent symptoms with sciatic neuropathy or other neurological findings with little intermittent relief.  The Veteran had symptoms of radiculopathy of the left and right lower extremities from September 5, 2002.  However, the evidence does not show the Veteran had persistent symptoms with little intermittent relief.  The September 5, 2002, private treatment record reflects that the pain occurred every other day and lasted 2 to 3 hours.  After September 23, 2002, the Veteran's radiculopathy of the right and left lower extremities is rated separately from his back disability, as 10 percent disabling each.  Thus, assigning a 60 percent rating for intervertebral disc syndrome would constitute pyramiding, rating the same disability or the same manifestation of a disability under different Codes, which is to be avoided.  38 C.F.R. § 4.14.  During the period from September 6, 2002, to May  22, 2005, the Veteran consistently had pain in his back, but on examination, no muscle spasm or sensory or motor deficits were noted.  See e.g. July 2003 and October 2003 VA examination reports.  The Veteran reported increased symptoms of radiculopathy during the period on appeal, but the overall evidence does not show the Veteran had neurological findings with little intermittent relief.  

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability from September 5, 2002, to May 22, 2005, under the rating criteria for the lumbar spine in effect prior to September 26, 2003.  Prior to September 26, 2003, Diagnostic Codes 5292 and 5295, for limitation of motion of the lumbar spine and lumbosacral strain respectively, did not provide for a rating in excess of 40 percent.  Diagnostic Code 5289 provided for a 50 percent evaluation for unfavorable ankylosis and Diagnostic Code 5286 provided for a 60 percent rating for complete bony fixation of the spine (ankylosis) at a favorable angle, but there is no evidence the Veteran had anklylosis of the spine from September 5, 2002, to May 22, 2005.  The Veteran was consistently able to move his spine.  See e.g. July 2003 VA examination report.  There is no indication that the Veteran was unable to move his spine or had severe pain equivalent to ankylosis during the period on appeal.  See 38 C.F.R. §§ 4.40, 4.45. Thus, a higher rating is not warranted under Diagnostic Code 5289 or 5286, as in effect prior to September 23, 2003.  As the Veteran did not require a neck brace and did not have residuals of a vertebral fracture, a higher rating under Diagnostic Code 5285, as in effect prior to September 23, 2003, is not warranted. 

Under the interim revised criteria of DC 5293, effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  The Board finds that the Veteran is not entitled to a higher evaluation under the interim revised criteria of Diagnostic Code 5293.  The Veteran is now separately rated for radiculopathy of the right and left lower extremities as 10 percent disabling each.  As discussed above, the Veteran's orthopedic back symptoms from September 23, 2002, to May 22, 2005, do not warrant an evaluation in excess of 40 percent.  The Veteran also did not report any incapacitating episodes during the period on appeal.  The May 2004 VA examination report indicates the Veteran reported having intermittent pain in his back.  At the December 2003 VA examination, he reported no prolonged flare-ups.  The Veteran worked full time during the period on appeal from September 23, 2002, to May 22, 2005.  Therefore, the Board finds that a higher rating is not warranted under the revised criteria of DC 5293, as in effect September 23, 2002.

The Board further finds that the Veteran is not entitled to a rating in excess of 40 percent for intervertebral disc syndrome under the rating criteria in effect from September 26, 2003.  Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, a rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  The Veteran did not have symptoms of ankylosis from September 23, 2003, through May 22, 2005.  The December 2003 VA examination report indicates the Veteran's thoracic lumbar spine had flexion of 95 degrees.  The May 2004 VA examination report indicates the Veteran's spine had flexion of 70 degrees.  At a May 23, 2005 VA examination report, dated one day after the rating period on appeal, the Veteran's spine had flexion of 30 degrees.  He complained of pain at terminal degrees.  Even with consideration of pain, the evidence does not reflect the Veteran had symptoms equivalent to ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2004 VA examination report noted that at the extremes of motion, the Veteran complained of pain not in the lumbosacral area, but rather in the upper medial right buttock near the lumbosacral area.  At the May 2005 VA examination, there was no change in the Veteran's flexion following repetitive use.  The Board finds the Veteran's statement regarding pain in his back to be credible.  However, the Veteran did not report having ankylosis during the period on appeal.  Thus,  Board finds the Veteran is not entitled to a rating in excess of 40 percent for his back disability under the general rating formula in effect from September 26, 2003.  

Additionally, as discussed above, evidence also does not show that the Veteran had incapacitating episodes having a duration of at least 6 weeks during the past 12 months.  Consequently, the Veteran is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome, as in effect from September 23, 2003.  

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 40 percent for his service-connected lumbosacral spine disability from September 5, 2002, through May 22, 2005.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to Evaluations greater than 10 percent for Right and Left Lower Extremity Radiculopathy from May 23, 2005

The Veteran has asserted that he is entitled to ratings in excess of 10 percent each for right and left lower extremity radiculopathy from May 23, 2005.

A May 23, 2005 VA examination report indicates that the Veteran reported having pain going into both lower extremities posteriorly down to the calf on a daily basis, but the pain was not constant.  He did not have numbness or tingling.  On examination, light touch in thighs, legs and ankles was normal.  

An August 2005 private treatment record diagnoses the Veteran with lumbar IVD disruption with radicular neuralgia and degenerative disc disease with muscle atrophy.  A November 2005 private treatment record reflects that deep tendon reflexes were 2+ equal and bilateral for the lower extremities, patella (l4) and Achilles (S1) reflexes.  The Veteran's gross motor strength was 5/5 for muscles of the lower extremities.  The Veteran was able to heel walk, toe walk and squat without difficulty.  There were no sensory deficits or visual signs of atrophy noted in the lower extremities.  

A March 2006 VA treatment record noted that the Veteran denied any loss of strength in his legs, but stated that when the pain was bad his leg would feel weak and buckle at the knee occasionally.  He denied any "true numbness in legs."  

A March 2007 VA treatment record indicates the Veteran complained of a "big pain" in his left buttock and down his left leg.  He denied numbness or tingling, but did not have rare episodes of "leg giving way and lose my balance."    Another March 2007 VA treatment record indicates the Veteran limped slightly with ambulation.  Lower extremity strength was 4/4 bilaterally and he complained of right sided sciatica.  An April 2007 VA treatment record indicates the Veteran's back pain was described as ache, burning, numbness, pins and needles, stabbing, shooting pain, with radiating left and right sciatica.  

An October 2007 VA treatment record noted that the Veteran reported pain radiating down both his legs and that the pain had gotten worse.  The overall pain was 7 out of 10.  Another October 2007 VA treatment record indicates the Veteran denied any incontinence/weakness.  A November 2007 VA treatment record reflects that the Veteran's sensation was intact to light touch.  He reported an occasional tingle on the right upper thigh.  Manual muscle test was 5/5 grossly for the bilateral lower extremities.  

An April 2008 VA treatment record noted the Veteran had an antalgic gait.  A September 2008 VA examination report indicates that the Veteran had a normal gait on examination.  The Veteran had knee jerks of 2+/2_ and ankles jerks of trace/trace.  There was a sensory deficit of the right anterior thigh.  There were no motor deficits.  The VA examiner noted the Veteran's abnormalities of the legs were the pain and dysfunction due to bilateral radiculopathy the legs showed clinically but not on EMG.  An October 2008 electromyography (EMG) study reflects that the right sensory nerve was normal.  The impression was that there was no EMG evidence of right lumbosacral radiculopathy nor sensory neuropathy of the right leg.  

A June 2009 private neuromuscular electrodiagnosis report reflects that the Veteran had acute/chronic changes in right sciatic distribution consistent with lumbar radiculopathy.  

A November 2009 VA examination report reflects that the Veteran described having severe pain due to radiculopathy 1 to 6 days a week lasting minutes.  On examination, bilateral knee and ankle flexion were 5/5.  Muscle tone was normal . There was no muscle atrophy.  Sensory examination of the lower extremities to vibration, pain, light touch, and position sense, were normal in both extremities.  No abnormal sensation was noted in either lower extremity.  The Veteran reported having weakness, parethesias, pain and impaired coordination.   There were no tremors, tics, or other abnormal movements.  The VA examiner noted the Veteran had extreme difficulty getting out of chair, had an awkward slow gait and limped on the right.  The diagnosis was chronic bilateral lower extremity strain with left S1 radiculopathy.  The VA examiner noted that the Veteran had nerve dysfunction and neuralgia.  Paralysis and neuritis were absent.  The condition affected the Veteran's usual daily activities.  

An October 2010 VA examination report reflects that the Veteran reported radiating pain down either leg with numbness of the anterior aspect of both thighs.  On examination, his gait was antalgic without assistive device.  There were no sensory or motor deficits.  Knee jerk was 2+, 2+.  Ankle jerk was 0, 0.  

A November 2010 examination for the Arizona Department of Economic Security, Disability Determination Services, notes that on examination, pulses and reflexes were 2+ and symmetric in the upper and lower extremities.  His gait was slow, methodical and antalgic.  Muscle strength was 5/5 in the upper and lower extremities.  Sensation to light touch and pinprick was normal in the upper and lower extremities.  Vibratory sensation was normal at the ankles.    

Based on the evidence of record, the Board finds that from August 30, 2005, the date of the private treatment record noting the Veteran had degenerative disc disease with muscle atrophy, the Veteran had symptoms of moderate radiculopathy of the right and left lower extremities.  Accordingly, the Board finds that the Veteran is entitled to 20 percent ratings for right and left lower extremity radiculopathy from August 30, 2005, under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's symptoms are primarily sensory, but he had a few more severe symptoms such as reports of numbness and weakness.  The March 2006 and March 2007 VA treatment records noted that the Veteran's legs would occasionally feel weak and give way.  The November 2007 VA treatment record indicated the Veteran's sensation was intact to light touch but he reported an occasional tingle on the right upper thigh.  The September 2008 VA examination report noted a sensory deficit on the right anterior thigh, but no motor deficits. The November 2009 VA examination report noted that the Veteran had nerve dysfunction and neuralgia and that his radiculopathy affected his activities of daily living.  The October 2010 VA examination report reflects the Veteran reported numbness on both thighs.  An ankle jerk test was 0, indicating ankle jerk reflexes were absent.  The Board finds the Veteran's reports of symptoms of numbness and weakness to be competent and credible, as his statements were consistent.  The Board finds that as the Veteran reported some symptoms of numbness and some of the medical results indicate muscle atrophy and a sensory deficit, in addition to symptoms of pain, the Veteran's symptoms of consistent with moderate incomplete paralysis, warranting a 20 percent rating in each lower extremity from August 30, 2005.  Prior to August 30, 2005, the Veteran's symptoms consisted of reports of pain, which the Board finds is consistent with mild incomplete paralysis and the 10 percent ratings currently assigned.

The Board does not find that the Veteran had symptoms of moderately severe incomplete paralysis in either lower extremity.  The November 2005 private treatment record noted there were no sensory deficits or visual signs of atrophy noted in the lower extremities.  The Veteran denied symptoms of numbness or tingling in the March 2007 and October 2007 VA treatment records.  The October 2008 EMG study indicated that there was no EMG evidence of right lumbosacral radiculopathy nor sensory neuropathy of the right leg.  The November 2009 VA examination report did not note any abnormal sensation in either lower extremity.  Paralysis and neuritis were absent.  At the November 2010 private examination, muscle strength, sensation to light touch and pinprick, and vibratory sensation were normal in the lower extremities.  Based on the evidence of record showing the Veteran's radiculopathy of the bilateral lower extremities generally did not result in any sensory deficit or visual signs of atrophy and the Veteran's reports of pain, the Board finds that the Veteran's symptoms of no more than moderate.  Thus, a rating in excess of 20 percent is not warranted in either lower extremity.

In sum, the Board finds that from August 30, 2005, separate ratings of 20 percent each, but no higher, for the Veteran's bilateral radiculopathy of the right and left lower extremities are warranted.

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's radiculopathy of the bilateral lower extremities and back disability are contemplated by the applicable rating criteria.  The Veteran's back disability was manifested by pain and limitation of motion.  These complaints are specifically contemplated in the rating criteria discussed herein.  The rating criteria for the Veteran's radiculopathy contemplates the Veteran's reported symptoms of pain and occasional numbness and weakness.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted in the introduction, in a December 2009 rating decision, the RO granted entitlement to a TDIU effective November 15, 2008.  The Veteran did not appeal the effective date assigned.  Additionally, the Veteran reported he worked until November 2008.  See October 2009 statement.  Thus, the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a separate 10 percent evaluation for right lower extremity radiculopathy from September 23, 2002, to May 22, 2005, is granted.

Entitlement to a separate 10 percent evaluation for left lower extremity radiculopathy from September 23, 2002, to May 22, 2005, is granted.

Entitlement to an evaluation in excess of 40 percent for intervertebral disc disease for the period from September 5, 2002, to May 22, 2005, is denied.

Entitlement to a separate 20 evaluation for right lower extremity radiculopathy from August 30, 2005, is granted.

Entitlement to a separate 20 evaluation for left lower extremity radiculopathy from August 30, 2005, is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


